USCA11 Case: 21-10972      Date Filed: 11/04/2021   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10972
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
YANNIER ARIAS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:15-cr-00328-SCB-AAS-1
                   ____________________
USCA11 Case: 21-10972         Date Filed: 11/04/2021     Page: 2 of 3




2                       Opinion of the Court                 21-10972


Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, and GRANT, Cir-
cuit Judges.
PER CURIAM:
      Yannier Arias, a federal prisoner, appeals pro se the sua
sponte denial of his motion for compassionate release. 18 U.S.C.
§ 3582(c)(1)(A). The district court ruled that Arias failed to identify
extraordinary and compelling reasons for early release, see
U.S.S.G. § 1B1.13 cmt n.1, and, in the alternative, that the statutory
sentencing factors “weigh[ed] against granting [Arias’s] motion.”
We affirm.
       Arias argues that his declaration that he risked contracting
COVID-19 due to his asthma and obesity was sufficient to create
an extraordinary and compelling reason to reduce his sentence and
to require a response from the government, but we need not ad-
dress those arguments because we can affirm on the alternative
ground stated by the district court. Before we will reverse a “judg-
ment that is based on multiple, independent grounds, an appellant
must convince us that every stated ground for the judgment
against him is incorrect.” Sapuppo v. Allstate Floridian Ins. Co., 739
F.3d 678, 680 (11th Cir. 2014). Arias does not dispute the finding
that the nature and circumstances of his offense, his criminal his-
tory, and the danger he posed to the public weighed against his
early release. See 18 U.S.C. § 3553(a). The district court sentenced
Arias for two counts of conspiring to commit access device fraud
and aggravated identity theft, id. § 371, nine counts of access device
USCA11 Case: 21-10972         Date Filed: 11/04/2021    Page: 3 of 3




21-10972               Opinion of the Court                         3

fraud, id. §§ 2, 1029(a)(1), five counts of aggravated identity theft,
id. §§ 2, 1028A, and one count of possessing more than fifteen coun-
terfeit and unauthorized access devices, id. §§ 2, 1029(a)(3). When
it denied Arias’s motion, the district court recounted that Arias had
“misappropriat[ed] the means of identification of at least 10 actual
persons, which he used to create counterfeit credit cards and to
cause a loss of more than $150,000” “[w]hile [he was] on probation
for committing petit theft in Florida.” And the district court high-
lighted that, “in [Arias’s] attempt to evade arrest for these criminal
offenses, [he] endangered the public by leading officers on a high
speed chase.” Because Arias fails to challenge the alternative ruling
that the statutory sentencing factors weighed against granting him
a sentence reduction, “it follows that the district court’s judgment
is due to be affirmed.” Id. at 680.
       We AFFIRM the denial of Arias’s motion for compassionate
release.